DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al (US 2015/0217449) in view of Asano (US 2006/0143006),  Aochi et al (US 2007/0270074), or KR20170055040 - hereafter KR’040.
Claims 1 and 10, Meier teaches a control server of an interaction robot and a control method of an interaction robot, the method comprising the steps of: 
(“come here” or “go home”, [0037-0038]);
determining a robot response corresponding to the received user input, by the interaction robot (robot 115 can respond to a verbal command "Come here" or “go home”, [0037-0038]); and 
outputting the determined robot response, by the interaction robot, wherein the step of outputting the determined robot response (moving to a user in response to "Come here", moving towards a charging location in response to "Go home", moving towards a door in response to a doorbell), [0037-0038]) includes the steps of: 
x1 = outputting a color matching to the received user input or the determined robot response to a light emitting unit, by the interaction robot; (Please see Asano, Aochi or KR’040); and 
outputting a motion matching to the received user input ([0037-0038]) or the determined robot response to any one or more among a first driving unit and a second driving unit, by the interaction robot. 
		X1 continuing… Though x1 is well known in the art, Meier does not explicitly detail x1, to support this well-known practice in the art, 
(i)	Asano teaches “the controller 11 also turns on/off or blinks LEDs (Light Emitting Diode, not shown in the figures) disposed at locations corresponding to the 
(ii)	Aochi teaches “LEDs (light-emitting diodes) having a shape and emission color corresponding to an emotion disposed in the head part of a robot toy, … to express the emotions of "joy" and "anger.", [0004];  the emotions of robot toy 1 are generated based on the type of appeal from the user, and each of LEDs 21A through 21G of LED display 21 flashes in an emission pattern that corresponds to the type and degree of this emotion in such a way that robot toy 1 expresses an emotion, [0058, 0060, 0079-0081]”; or
KR’040 discloses “an emotional response smart robot including an LED module configured to adjust a color or illuminance of light in response to an emotion of a user”.
Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Asano, Aochi, or KR’040 into the teaching of 
Claim 2. The method according to claim 1, wherein the user input and the robot response are any one or more among a voice, a gesture, a facial expression, a touch, a USB input/output and an input/output through an external device linked to the interaction robot. (Meier, [0048]).
Claim 7. The method according to claim 1, wherein the interaction robot may operate as an Internet access point (AP) in a space where the interaction robot is arranged. (Meier, [0037, 0159]; Asano, [0164]; Lee, [0028, 0029]).
Claim 9. The method according to claim 1, wherein when a plurality of interaction robots is clustered, the interaction robots may be grouped into interaction robot groups according to usage by the user, and updates may be collectively performed on or applications may be collectively installed in the grouped interaction robot groups. (Meier: interaction with user classified/detected by robot 115’s movement or user device 110’s movement, active state or sleep state, [0047]; by human interaction or by robotic interaction, [0157]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Asano, Aochi, or KR’040 and further in view of Lee et al (US 2019/0342243).
(Lee teaches converting voice into a text string and extract a word (for example, love, worry, depression, boredom, sadness, etc.) related to emotions from the text, [0037]) and a color matching to the emotion from an emotion classifier. (Aochi classifies color matching to the emotion, [0120-0122]; KR’040: an emotional response smart robot including an LED module configured to adjust a color or illuminance of light in response to an emotion of a user).
Claim 4. The method according to claim 1, wherein the step of 10outputting the robot response includes the steps of: converting the determined robot response into a character string and separating the character string into words; and extracting an emotion matching to the separated words and a color matching to the emotion from an emotion classifier. (Meier does not teach claim 4, Lee, Aochi and KR’040 teaches, “converting the determined robot response into a character string and separating the character string into words; and extracting an emotion matching to the separated words and a color matching to the emotion from an emotion classifier”. (Lee teaches converting voice into a text string and extract a word (for example, love, worry, depression, boredom, sadness, etc.) related to emotions from the text, [0037]);  (Aochi classifies color matching to the emotion, [0120-0122]; KR’040: an emotional response smart robot including an LED module configured to adjust a color or illuminance of light in response to an emotion of a user).
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Asano, Aochi, or KR’040 and further in view of Kim et al (US 2018/0329560).
Claim 6. The method according to claim 1, further comprising, before the step of receiving a user input, the step of performing authentication on a user, wherein the authentication on a user is performed by touching a specific part of the interaction robot as many as a preset specific number of times or by touching the interaction robot with a specific strength. (Meier does not teach the feature of claim 6, Kim teaches utilizing the touch or pressure strength for authentication, [0134, 0138, 0142]).
Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Kim into the teaching of Meier for the purpose utilizing one of the best authentication methods to ensure the legitimate interaction between the user and the robot.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Asano, Aochi, or KR’040 and further in view of Imai et al (US 2002/0198626).

Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Imai into the teaching of Meier for the purpose of enabling a robot to be able to express some feeling to the human, i.e., “love most”, “kiss me”….

					Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651